Citation Nr: 1610128	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  08-27 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected major depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1998 to March 1999, September 2000 to May 2001, and February 2004 to November 2006, with additional service in the Army Reserve.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the claim was subsequently transferred to the RO in St. Petersburg, Florida.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran's service-connected major depression is rated as 70 percent disabling.

2.  The Veteran is unable to maintain any form of substantially gainful employment consistent with her education and occupational background as a result of her service-connected major depression.


CONCLUSION OF LAW

The criteria for a TDIU based on the service-connected major depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16, 4.18, 4.19 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran was provided all required notice in a letter mailed in January 2008.  In addition, the evidence currently of record is sufficient to substantiate her claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total rating may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

As a preliminary matter, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service-connected major depression is assigned a 70 percent rating.  Therefore, the Veteran meets the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).

In connection with her TDIU claim, the Veteran reported that she had completed a high school education, worked in various hotel and restaurant service work prior to active service, attended cosmetology school and an interior design class after separation from service, and had not worked since separation from service due to her psychiatric and shin splint disabilities. 

An August 2007 private treatment record indicates the Veteran should be admitted for in-patient psychiatric treatment due to unstable, over-reactive, and irritable mood that was not responding to outpatient treatment.

According to a November 2007 VA treatment record, the Veteran reported severe anxiety, anhedonia, irritability, sadness, fear of losing control, lack of concentration, and obsessional rituals cleaning her house.

A Social Security Administration (SSA) disability determination found the Veteran to be disabled due to mood disorders since April 2005.

In a May 2010 VA bones examination report notes that the Veteran last worked as a supervisor in a hotel restaurant and attributed her unemployment to her psychiatric disability.  

In a May 2010 VA psychiatric examination, the Veteran reported daily, severe symptoms of lack of motivation, depressed mood, crying, lack of appetite, weight loss, withdrawal, irritability, and low tolerance.  The examiner noted the Veteran was fully oriented, had disheveled but clean clothes, evidence of psychomotor slowing, impoverished speech, apathetic attitude, constricted affect, "desperate" mood, paucity of ideas, poverty of thought, intact judgment and insight, severely impaired memory, and no delusions, hallucinations, suicidal or homicidal ideation.  The examiner noted that the Veteran felt unable to work due to her depressed mood, had briefly worked in a bakery, hotels, and a factory prior to her military service, and had no work experience after separation from service.  The examiner opined that the Veteran had difficulty maintaining appropriate interpersonal relationships with neighbors, friends, and family with a history of conflicts and severe industrial and social impairment, but that the psychiatric disability was not severe enough to render her unemployable.

In an October 2011 statement, the Veteran's private, treating psychiatrist, Dr. R.J., indicated he had reviewed the Veteran's records and had three interviews with her from June 2011 to August 2011.  He noted a January 2009 hospitalization for one-week following the birth of the Veteran's second child, and that the Veteran had no employment or schooling since separation from service.  

At a February 2015 VA mental disorders examination, the Veteran reported spending her days at home, completed a six week dental technician course without plans to work and attended classes for interior design but stopped because they were too stressful.  The examiner found the Veteran experienced symptoms of depressed mood, anxiety, and chronic sleep impairment that caused mild occupational and social impairment and did not preclude occupational functioning.  The examiner noted that results of psychological testing indicated the Veteran over reported the severity of her symptoms.

A June 2015 VA mental disorders examination report reflects that the examiner had reviewed the Veteran's claims file.  The examiner indicated that the Veteran had not been employed since her separation from service, with symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once per week, sleep impairment, mild memory loss, flattened affect, suicidal ideation, obsessional rituals, disturbances in motivation and mood, difficulty in adapting to stressful circumstances, and difficulty establishing and maintaining effect work and social relationships.  The examiner noted that the Veteran was fully oriented, casually dressed, easily brought to tears, hypo-motivated, with slowed psychomotor pace and tempo, flat and depressed mood, and markedly vulnerable self-confidence and self-esteem.  

The examiner noted that, similar to the February 2015 VA examination results, the Veteran over-evaluated the severity of her symptoms and opined that the inflation was a reflection of her symptoms of marked low self-esteem, which caused her to under evaluate her ability to cope.  With regard to the Veteran's employability, the examiner opined that the Veteran's mood lability would cause variable reliability and consistency in productivity, that she would require more rest breaks due to her lower energy and physical and cognitive endurance, she had reduced motivation due to reduced capacity to derive pleasure or self-esteem from her work, and that she had a reduced capacity to productively interact with any coworkers.  The examiner noted that a solitary occupation might alleviate some difficulties and that the Veteran may find increased self-esteem from productive employment.  Overall, the examiner opined that the Veteran had some residual capacity for employment, "most likely in a supportive, more sheltered working situation," assuming that she remained consistent in her mental health treatment and medication.

Based on the foregoing, the Board concludes that the Veteran is unemployable due to her service-connected major depressive disorder.  

As noted above the Veteran has reported that she had completed a high school education, worked in various hotel and restaurant service work prior to active service, attended cosmetology school and an interior design class after separation from service, and had not worked since separation from service due to her psychiatric and shin splint disabilities. 

SSA determined the Veteran was unemployable due to her service-connected major depressive disorder.  Moreover, a June 2015 VA mental health examiner opined that the Veteran's psychiatric symptoms would cause variable reliability and productivity, reduced motivation, difficulty interacting with coworkers, and require increased breaks in the work day.  The June 2015 VA mental health examiner concluded the Veteran could participate in a sheltered working environment if she continued consistent mental health treatment.  See 38 C.F.R. § 4.16(a) (marginal employment, such as employment in a protected environment, shall not be considered substantially gainful employment.).  Overall, the evidence in this case supports a finding that the Veteran is unemployable due to her major depression.

The Board acknowledges that the February 2015 VA examination report indicates the Veteran was capable of obtaining gainful employment despite her psychiatric symptoms but finds the report to be of little probative value because the June 2015 VA mental health opinion adequately explained that the Veteran over-reported the severity of her psychiatric symptoms in a February 2015 VA examination due to low self-esteem, which was a function of her diagnosis.  

The Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  Therefore, entitlement to a total disability rating based on individual unemployability due to the service-connected major depressive disorder is warranted.
   

ORDER

Entitlement to a TDIU based on the service-connected major depressive disorder is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


